Appeal from a judgment of the Supreme Court (Hughes, J.), entered April 18, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent which denied petitioner’s request to participate in a temporary release program.
Petitioner was an inmate at Marcy Correctional Facility in Oneida County when his application to participate in a temporary release program was denied on various grounds, including the violent nature of his prior criminal acts, his com*704mission of a crime IV2 months after being released on parole and the potential for danger to the community posed by his release. Supreme Court dismissed petitioner’s subsequent CPLR article 78 proceeding to review the determination denying his application. We affirm. Participation in a temporary release program is a privilege (see, Matter of Bruno v Recore, 227 AD2d 709) and an administrative determination denying that privilege will not be disturbed in the absence of a showing that it is in violation of a statutory or constitutional requirement or evidences “irrationality bordering on impropriety” (Matter of Gonzalez v Wilson, 106 AD2d 386, 387). Our review discloses that none of these criteria is present here.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.